— In an action to recover damages for personal injuries, plaintiff *961appeals from a judgment of the Supreme Court, Kings County, entered June 22, 1979, which is in favor of defendant upon the trial court’s direction of a verdict for the defendant at the close of the evidence, at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. Plaintiff’s testimony was sufficient to create an issue of fact as to whether defendant had had reasonable cause to anticipate the assaultive acts. This issue, as well as the credibility of the plaintiff, was for the jury to decide. Whether plaintiff had sought to suborn perjured testimony (which plaintiff denied) related to the credibility of plaintiff, and did not constitute a reason for directing a verdict for the defendant "in the interests of justice”. Hopkins, J. P., Titone, Lazer and Gibbons, JJ., concur.